BROWN, Chief Judge.
| defendant was originally charged by bill of indictment with aggravated rape of the victim, his then 12-year-old stepdaughter, a violation of La. R.S. 14:42(A)(4). The offense was alleged to have occurred between January 1, 2003, and May 30, 2003. The victim gave birth to a child in February 2004. The state then filed an amended bill of indictment charging defendant with aggravated incest, a violation of La. R.S. 14:78.1, and defendant pled guilty. On February 14, 2007, defendant was sentenced to the maximum term of 20 years of imprisonment at hard labor.
This appeal followed, and defendant’s appellate counsel has filed a Benjamin brief,1 alleging that he could find no non-frivolous issues to raise on appeal and has moved to withdraw. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); State v. Mouton, 95-0981 (La.04/28/95), 653 So.2d 1176; State v. Benjamin, 573 So.2d 528 (La.App. 4th Cir.1990). The brief outlines the facts and procedural history of the case. Defense counsel further verifies that he has mailed copies of the motion to withdraw and his brief to defendant, in accordance with the *800above cited jurisprudence. On August 7, 2007, this court notified defendant, Charlie L. Moore, that he could file a brief in this appeal within 30 days of its order. Defendant has not requested the record, nor has he filed a brief.
This court has conducted an error patent review of the appellate record; no such errors were found. Furthermore, the record supports defendant’s sentence of 20 years of imprisonment at hard labor for this heinous crime.

12Conclusion

The motion to withdraw is granted, and defendant’s conviction and sentence are affirmed. AFFIRMED.

. State v. Benjamin, 573 So.2d 528 (La.App. 4th Cir.1990).